Citation Nr: 0827948	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  00-10 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
schizophrenia, evaluated as 50 percent disabling from 
September 1, 1992.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans 
(DAV)


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1969 to March 
1971.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 decision of the 
RO that, in pertinent part, denied a disability rating in 
excess of 50 percent for service-connected schizophrenia for 
the period from September 1, 1992.  The veteran timely 
appealed.  In August 1996 and in February 1997, the Board 
remanded the issue for additional development.

These matters also came before the Board on appeal from a 
November 1999 decision of the RO that, in pertinent part, 
denied the veteran's claim for a TDIU. 

The veteran cancelled a hearing that was scheduled for 
July 19, 2000.

In February 2006, the Board remanded each of the matters for 
additional development.


FINDINGS OF FACT

1.  Prior to November 7, 1996, the service-connected 
schizophrenia was manifested by severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people and psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  The impairment 
was not more than severe.  

2.  Effective on and after November 7, 1996, the veteran's 
service connected schizophrenia is manifested by total 
occupational and social impairment.  

3.  The veteran has the following service-connected 
disabilities:  schizophrenia, undifferentiated type, rated 
herein as 70 percent disabling; and cyst of the right kidney 
with chronic polynephritis, rated as 0 percent 
(noncompensable) disabling.  The combined rating for these 
disabilities is 70 percent. 

4.  The veteran has work experience as a factory laborer and 
was last employed in 1974. 

5.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  Prior to November 7, 1996, the criteria for a disability 
rating of 70 percent for the veteran's schizophrenia were 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9204 (2007).

2.  Prior to November 7, 1996, the criteria for entitlement 
to TDIU benefits were met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).  

3.  Effective November 7, 1996 and thereafter, the criteria 
for a 100 percent disability rating for the veteran's 
schizophrenia were met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic 
Code 9204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through April 2006 and May 2007 letters, the RO or VA's 
Appeals Management Center (AMC) notified the veteran of 
elements of an increased rating claim and the evidence needed 
to establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the April 2006 letter, the AMC specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board acknowledges that the letters sent to the veteran 
have not met the requirements of VCAA notice regarding an 
increased rating claim.  The letters are deficient as to both 
content and timing, and thus create a presumption of 
prejudice.  

In this case, the presumption has been overcome.  The veteran 
was provided with correspondence regarding what was needed to 
support his claim in April 2006.  Specifically, he was told 
to submit evidence of physical and clinical findings, results 
of laboratory tests, statements from his doctors, testing, 
and individual statements from those with knowledge and/or 
personal observations who could describe the manner in which 
his disability had worsened.  The April 2000 SOC also listed 
each applicable diagnostic code and disability rating for 
schizophrenia, and the criteria for a TDIU.

In August 2006, the veteran submitted a psychological 
evaluation from his treating physician, who described the 
effects that schizophrenia had on the veteran's ability to 
work.  The veteran has reported that he has not worked since 
1974.  The veteran has also been represented by a veterans' 
service organization throughout this appeal.  Accordingly, 
any notice error is not prejudicial because the veteran has 
demonstrated actual knowledge of the information that is 
necessary to support the claims.  Hence, the notice 
deficiencies do not affect the essential fairness of the 
adjudication. 

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the service medical records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

A.  Schizophrenia

The RO has evaluated the service-connected schizophrenia 
under 38 C.F.R. § 4.130, Diagnostic Code 9204, as 50 percent 
disabling for the period from September 1, 1992.  

Prior to November 7, 1996, psychoneurotic disorders were 
evaluated as 100 percent disabling where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; with the veteran demonstrably unable to 
obtain or retain employment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people was severely impaired, 
with the psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 50 percent rating required 
that the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; and by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including schizophrenia 
provides that:  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Records received from the Social Security Administration 
reflect that the veteran has been considered disabled since 
March 1971, due to his chronic schizophrenia, 
undifferentiated type.

VA has also signed a stipulation agreement, restoring a 
100 percent disability rating for the veteran's schizophrenia 
for the period from December 1, 1989, to September 1, 1992.

On the April 1992 VA mental examination, the veteran 
complained of depression, suicidal ideation, aggressivity, 
anxiety, tension and confusion.  He was clean but unshaven.  
He was alert and oriented.  Attention was good and 
concentration was fair.  Speech was clear, coherent, and 
soft.  He had fair impulse control.  His mood was depressed 
and anxious and his affect was blunted.  Diagnoses were 
schizophrenia, organic mood disorder, and substance abuse.  
The GAF was 40.  

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 31 to 40 indicates some 
impairment in reality testing or communication OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family and was unable to work).  See 
Cathell v. Brown, 5 Vet. App. 539 (1996).  

On the March 1995 VA mental examination, the veteran 
complained of poor memory, forgetfulness, poor sleep, poor 
energy, and periods of confusion.  He had some minor problems 
recalling dates.  His mood was anxious.  His affect was 
constricted.  His attention was fair.  He stuttered somewhat 
and had slurred speech and glassy eyes.  He appeared to be 
under the influence of something.  He had good impulse 
control, but poor insight and judgment.  The diagnoses were 
substance use disorder and chronic schizophrenia.  The GAF 
was 50.  A GAF of 41 to 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV, at 32; Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  The examiner noted a longstanding 
history of drug use and expressed the opinion that there was 
no direct relationship between his neuropsychiatric condition 
and his drug use.  

A detailed psychological evaluation was done in March 1995.  
The results were considered to be chaotic and of questionable 
validity.  There was some support for diagnoses of substance 
use disorder, heroine and cocaine dependence, and 
schizophrenia, paranoid type.  

The report of a March 1997 VA examination reveals complaints 
of anxiety, irritability, poor sleep, and changes of mood and 
behavior.  On examination, the veteran's mood was anxious; 
his affect was constricted.  The veteran's attention, 
concentration, and memory were fair.  A global assessment of 
functioning (GAF) score of 50 was assigned.  

The report of a June 1999 VA examination includes Axis I 
diagnoses of schizophrenia, residual type; and substance use 
disorder (opiates, cannabis, and cocaine dependence), in 
remission.  A GAF score of 65 was assigned.  A GAF from 61 to 
70 indicates some mild symptoms, (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

During a November 2003 VA examination, the examiner noted the 
veteran's past history of several psychiatric 
hospitalizations.  Records also reflect a past history of 
opioid and cocaine dependence.  No psychotic symptoms were 
currently reported.  Examination revealed that the veteran's 
mood was depressed and anxious; his affect was constricted.  
Judgment and insight were fair.  There was no impairment of 
thought process and communication, and no evidence of 
inappropriate behavior.  The examiner noted that the 
veteran's symptoms interfered with his employment functioning 
and his social functioning.  A GAF score of 50 was assigned.  

A psychiatric evaluation, dated in January 2006, by J. V. S., 
M.D., a licensed psychiatrist, reveals that the veteran "is 
being seen monthly in psychotherapy," and that he should 
continue in psychotherapy throughout his lifetime.  The 
psychiatrist opined that the veteran was not mentally 
competent to carry out any kind of task; and that the veteran 
did not tolerate conditions of stress, which aggravated his 
psychiatric condition.

VA progress notes, dated in April 2006, reveal that the 
veteran continued to feel sad, with death wishes, and that he 
was unable to sleep well.  He reported having sensations of 
hearing voices during the night.  He admitted that he had not 
taken medications as prescribed.  Examination revealed that 
the veteran's mood was sad, and his affect was appropriate.  
He was oriented in time, place, and person; his judgment and 
insight were fair.  The examiner noted that the veteran had 
mild psychomotor retardation.  There was no evidence of 
alcohol odor, tremors, or involuntary movements.

In May 2007, Dr. J. V. S. informed VA that the veteran had 
not received any treatment from his office during the year 
2005.

The Board notes that the assigned GAF scores, for the period 
from September 1, 1992, have ranged from 40 to 65, reflective 
of mild to serious difficulty in social and occupational 
functioning.  While the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness" (DSM-IV), 
the assigned GAF score in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF scores must be 
considered in light of the actual symptoms of the veteran's 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a).   

In this case, the veteran has not worked since the mid-
1970's.  The veteran primarily has been compliant with his 
medications for schizophrenia; his substance abuse disorder 
has been in full remission.  The evidence also reflects 
symptoms of depression and anxiety, and some social 
isolation.  The veteran has reported disturbances of mood and 
motivation.  The Board finds this evidence credible, and 
indicative of some social impairment, as well as difficulty 
in adapting to stressful circumstances.

Clinical evaluation has also reflected a constricted affect, 
and deficiencies with judgment, thinking, and mood.  The 
Board notes that the November 2003 examiner found that the 
veteran's symptoms interfered with his employment functioning 
and his social functioning.  Given these findings and the 
noted difficulties in adapting to stressful circumstances, 
the Board finds that the evidence more nearly approximates 
the schedular criteria for a 70 percent disability rating.  
Further, the psychiatric situation is such that we cannot 
realistically imagine the veteran working in any form of 
substantially gainful employment.  Therefore, a 70 percent 
rating with a total disability rating based on individual 
unemployability is appropriate from the date of claim.  

Effective November 7, 1996, the General Rating Formula for 
Mental Disorders provided a schedular 100 percent rating 
where the service-connected psychiatric disorder resulted in 
total occupational and social impairment.  Thus a 100 percent 
rating under the schedule is warranted as of the date of the 
change in the rating criteria.  The Board notes that the 
regulation providing a total rating based on individual 
unemployability does not apply in a situation such as this, 
where there is a 100 percent schedular evaluation.  38 C.F.R. 
§ 4.16 (2007).  In reaching this conclusion, the Board has 
applied the staged rating principles discussed by the Court 
in Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

A 70 percent disability evaluation is granted for 
schizophrenia, for the period from September 1, 1992 to 
November 7, 1996.  

Entitlement to TDIU is granted, for the period from 
September 1, 1992 to November 7, 1996.  

A 100 percent disability evaluation is granted for 
schizophrenia, for the period from November 7, 1996.  



____________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


